Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Reginald Evans appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his civil action for discovery violations, see Fed. R. Civ. P. 37(b), and the order denying his Fed. R. Civ. P. 59(e) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Evans v. Land Star Transp. Logistic, Inc., No. 0:15-cv-03521-JFA, 2016 WL 4374844 (D.S.C. Aug. 17, 2016; Sept. 20, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED